DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524 (hereinafter Blum) in view of Bohn US 9,638,920.
Regarding claim 1, Blum teaches 
	an electronic device (figures 23 and 24) comprising,
	a front frame (front of AR Unit’s main body 2300);
	a display unit displaying content to the user (figure 24, shown in figure a statement screens located behind lenses); and

	wherein the electronic device (paragraph [0130] teaches AR Unit can support two optical combiners for each eye) further comprises a first accommodating part and a second accommodating part (top part of the front frame shown in figure 24) formed between the front frame (front of the frame shown in figure 24) and the back cover (back cover of the frame shown in figure 24), and
	the display unit (figure 24, shown in figure a statement screens located behind lenses) and the control unit (paragraph [0130] teaches AR Unit can support two optical combiners for each eye and paragraphs [0163] and [0173] teaches the AR Unit can be capable of displaying a photo, video, hologram, text, number, sentence and/or symbol to the wearer.) are disposed in any one of the first accommodating part and the second accommodating part (top part of the front frame shown in figure 24).
Blum is silent regarding a lens frame coupling portion;
a front cover in which the front frame is coupled to a rear surface facing a face of a user; a lens frame coupled to the lens frame coupling portion.
	Bohn teaches an electronic device (figures 1 and 3) comprising,
front frame (front of frame assembly 102) including a lens frame coupling portion (rod 306 and torsional support 308);
a front cover (rod 306 and brow piece 300) in which the front frame (front of 102) is coupled to a rear surface (rear surface of frame 102, i.e. torsional support 308) facing a face of a user (as shown in figure 1, it is facing the user);
	a lens frame (frame shown in figure 3) coupled to the lens frame coupling portion (306 and 308; column 4, lines 21-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum, to use a lens frame coupling portion; a front cover in which the front frame is coupled to a rear surface facing a face of a user; a lens frame coupled to the lens frame coupling portion as taught by Bohn, for the purpose of avoiding vision obstruction and aesthetic appearance (column 4, lines 21-37).
Regarding claim 2, Blum in view of Bohn teaches the invention as set forth above and Blum further teaches 
	the electronic device (figures 23 and 24),
	wherein the lens frame (frame shown in figure 23) further includes a first eye portion (right side of the frame which consist of the rim and the lens on the right side as shown in figure 23) corresponding to a right eye of the user (the first eye portion is location on a right side of the wearer as shown in figure 23), and
	a second eye portion (left side of the frame which consist of the rim and the lens on the left side as shown in figure 23) corresponding to a left eye of the user (the second eye portion is location on a left side of the wearer as shown in figure 23).
Regarding claim 5, Blum in view of Bohn teaches the invention as set forth above and Blum further teaches 
the electronic device (figures 23 and 24), further comprising,
	lenses (lens in frame as shown in figures 23 and 24) coupled to the first eye portion (right side of the frame which consist of the rim and the lens on the right side as shown in figure 23) and the second eye portion (left side of the frame which consist of the rim and the lens on the left side as shown in figure 23), respectively,
	wherein the lens is convex or concave lens (paragraph [0161] teaches inner or outer convex or concave of lens).
Regarding claim 12, Blum in view of Bohn teaches the invention as set forth above and Blum further teaches 
	the electronic device (figures 23 and 24),
	wherein a power supply unit is accommodated in the other of the first accommodating part and the second accommodating part (paragraph [0141] teaches the AR Unit may comprise a power source).
Regarding claim 13, Blum in view of Bohn teaches the invention as set forth above and Blum further teaches
	the electronic device (figures 23 and 24),
	wherein the power supply unit includes a battery (paragraph [0148] teaches AR unit can, by way of example only, use or comprise rechargeable battery).
Regarding claim 14, Blum in view of Bohn teaches the invention as set forth above and Blum further teaches
	the electronic device (figures 23 and 24),
	wherein the power supply unit (paragraph [0210] teaches battery) is electrically connected to the control unit (paragraph [0210] AR Unit) by a wire (paragraph [0210] teaches the AR Unit can comprises a battery having a wire for charging).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524 (hereinafter Blum) in view of Bohn US 9,638,920 as applied to claim 2 above, and further in view of Shapiro US 20040001178.
Regarding claim 3, Blum in view of Bohn teaches the invention as set forth above but is silent regarding first and second protrusion.
	Shapiro teaches the device (figure 11),
	wherein the lens frame (frame 10) further includes a first protrusion (right end piece 21’) formed on a right side of the first eye portion (right side of frame and lens 14’ as shown in figure 11), and
	a second protrusion (left end piece 21) formed on a left side of the second eye portion (left side of frame and lens 14 as shown in figure 11; paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Bohn, to use first and second protrusion as taught by Shapiro, for the purpose of attaching to the primary frame and to provide visual effect of the eyewear providing aesthetic appearance (paragraphs [0006] and [0009]). 
Regarding claim 4, Blum in view of Bohn and Shapiro teaches the invention as set forth above and Shapiro further teaches the electronic device (figure 11),
	wherein the lens frame coupling portion (rim 66’) further includes a first hook (retainer clip 68’) and a second hook (retainer clip 68),
and
	the first protrusion (end pieces 21’) is hook-coupled to the first hook (68’) and the second protrusion (end pieces 21) is hook-coupled to the second hook (68; paragraph [0029]).
	The reason for combining is the same as above in claim 3.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524 (hereinafter Blum) in view of Bohn US 9,638,920 as applied to claim 1 above, and further in view of Ha et al. US 20200301148 (hereinafter Ha).
Regarding claim 6, Blum in view of Bohn teaches the invention as set forth above but is silent regarding a pin mirror.
Ha teaches the electronic device (figure 2),
	wherein the display unit (display device 210 and 220) further includes a pin mirror (reflectors 411-415 and 421-425).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Bohn, to use a pin mirror as taught by Ha, for the purpose of reducing the size of the optical device by reducing the optical path from the display to the user’s eyes (paragraph [0081]).
Regarding claim 7, Blum in view of Bohn and Ha teaches the invention as set forth above and Ha further teaches 
	the electronic device (figure 2), 
	wherein the pin mirror (reflectors 411-415 and 421-425) is formed to protrude from the first accommodating part (support frame 20) or the second accommodating part (20) to face a right eye or a left eye (faces wearer of the device shown in figure 2).
	The reason for combining is the same as above in claim 6.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524 (hereinafter Blum) in view of Bohn US 9,638,920 as applied to claim 1 above, and further in view of Miyasaka et al. US 20190259336 (hereinafter Miyasaka).
Regarding claim 8, Blum in view of Bohn teaches the invention as set forth above but is silent regarding a control unit including a flexible printed circuit board (FPCB), processor, switch, and terminal.
Miyasaka teaches the electronic device (figures 1 and 8),
	wherein the control unit (control unit 55) further includes,
	a flexible printed circuit board (FPCB) (paragraph [0103] FPC);
	a processor (paragraph [0103] semiconductor integrated circuit) disposed on the flexible printed circuit board (paragraph [0103] FPC);
	a switch (paragraph [0295] transistor 32) electrically connected to the processor on the flexible printed circuit board (paragraph [0295] driving method for pixel circuit and paragraph [0103] driving circuit is from control unit 55 is formed by Flexible Printed Circuit (FPC)); and
	a terminal (input terminal 28) electronically connected to the switch (figure 8 transistors and paragraph [0120] and [0295]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Bohn, to use a control unit including a flexible printed circuit board (FPCB), processor, switch, and terminal as taught by Miyasaka, for the purpose of organizing the components and connection to provide high performance and being small and light (paragraphs [0059] and [0103])
Regarding claim 9, Blum in view of Bohn and Miyasaka teaches the invention as set forth above and Miyasaka further teaches the electronic device (figure 1),
	wherein the processor (paragraph [0103] semiconductor integrated circuit) generates and processes the content to be displayed, and converts an electrical signal into a beam (as shown in figure 4 and paragraph [0074]) and transmits the beam to the display unit (paragraph [0103] teaches the control unit 55 includes a semiconductor integrated circuit and via the FPC, the display signal is supplied to the drive circuit 51 from the control unit 55).
The reason for combining is the same as above in claim 8.
Regarding claim 10, Blum in view of Bohn and Miyasaka teaches the invention as set forth above and Blum further teaches
	the electronic device (figured 23 and 24),
	wherein the control unit (paragraph [0039] teaches CPU and controller) further includes a communication unit allowing the processor to communicate data with an external digital device (paragraph [0039] teaches wifi chip, Bluetooth chip, communication system, antenna, radio).
Regarding claim 11, Blum in view of Bohn and Ha teaches the invention as set forth above and Miyasaka further teaches
	the electronic device (figures 1 and 23),
	the electronic device (figure 1) further includes an interface unit (input terminal 28),
	wherein the interface unit (28) includes at least one of a wired/wireless headset port, an external charger port (paragraph [0120] teaches input terminal of an inverter for charging), a wired/wireless data port, a memory card port, a port for connecting a device equipped with an identification module, an audio input/output (I/O) port, a video input/output (I/O) port, and an earphone port.
The reason for combining is the same as above in claim 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524 (hereinafter Blum) in view of Bohn US 9,638,920 as applied to claim 12 above, and further in view of Partovi US 11,005,285.
Regarding claim 15, Blum in view of Bohn teaches the invention as set forth above.  Blum further teaches
	the electronic device (figures 23 and 24),
	wherein the control unit (AR unit) includes a wireless power receiver (paragraph [0210] AR unit can comprise of a battery having wirelessly charged).
	Blum in view of Bohn is silent regarding a wireless power transmitter, and the wireless power transmitter wirelessly transmits power to the wireless power receiver.
	Partovi teaches the electronic device (figure 1) wherein a wireless power transmitter (as shown in figure 1 the charger), and the wireless power transmitter (as shown in figure 1 the charger) wirelessly transmits power to the wireless power receiver (as shown in figure 1 the receiver; column 7, lines 45-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Bohn, to use a wireless power transmitter, and the wireless power transmitter wirelessly transmits power to the wireless power receiver as taught by Partovi, for the purpose of providing power to charge the power source (column 7, lines 45-65).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524 (hereinafter Blum) in view of Bohn US 9,638,920 as applied to claim 2 above, and further in view of Chen US 6,491,388.
Regarding claim 16, Blum in view of Bohn teaches the invention as set forth above but is silent regarding the lens frame further includes a pad arm, a pad plate, and a nose pad which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user.
Chen teaches the device (figures 1), wherein the lens frame (frame shown in figure 1) further includes a pad arm (14), a pad plate (the nose pads 13 each having a pad plate embedded), and a nose pad (13) which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user (as shown in figure 1 for the left and right eye portion to contact a nose of the wearer and column 2, lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Bohn, to use the lens frame further includes a pad arm, a pad plate, and a nose pad which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user as taught by Chen, for the purpose of providing easy replacement of eyewear parts (column 1, lines 1-10 and column 2, lines 1- 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872